NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY OLIVER,                                 No. 18-56306

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02562-VAP-
                                                AFM
 v.

JAMIE MICHELLE LUNER; DOES, 1-10,               MEMORANDUM*
inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Anthony Oliver appeals pro se from the district court’s post-judgment order

declaring him a vexatious litigant and requiring pre-filing review. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion by declaring Oliver a vexatious

litigant and entering a pre-filing review order against him because all of the

requirements for entering a pre-filing review order were met. See id. at 1062

(setting forth requirements for pre-filing review orders).

      To the extent Oliver challenges the underlying judgment dismissing his

action, we do not consider his contentions because they are outside the scope of

this appeal.

      We reject as without merit Oliver’s contentions that the district court later

amended the vexatious litigant order to add a bond requirement, that the district

court lacked authority to enter the vexatious litigant order sua sponte, and that

Oliver was entitled to a hearing.

      AFFIRMED.




                                          2                                      18-56306